Exhibit 10.1

Execution Version

SEPARATION AGREEMENT

This Separation Agreement (this “Agreement”) is entered into by and between, and
shall inure to the benefit of and be binding upon, the following parties:

STEPHEN L. ALLEN, hereinafter referred to as “Employee”; and

MCDERMOTT, INC., a Delaware corporation, hereinafter referred to as the
“Company.”

W I T N E S S E T H:

WHEREAS, Employee is currently an employee of the Company;

WHEREAS, pursuant to a resignation letter in the form attached hereto as Exhibit
A, Employee has tendered to McDermott International, Inc., a Panamanian
corporation of which the Company is a wholly owned subsidiary (“MII”),
Employee’s resignation from all positions held as an officer, employee, member
of the board of directors or board of managers (and member of any and all
committees thereof), of MII and its subsidiaries and joint venture entities, and
from any and all positions or capacities with respect to any employee benefit
plan sponsored or maintained by any such entity, effective July 1, 2016 (the
“Resignation Date”); and

WHEREAS, Employee and the Company mutually desire to establish and agree on the
terms and conditions of Employee’s separation from service;

NOW, THEREFORE, in consideration of the premises and the mutual agreements,
covenants and obligations set forth herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound, Employee and the Company hereby agree as follows:

Section 1. Termination Date and Type. For purposes of interpreting and applying
the provisions of compensation arrangements and employee benefit plans of MII or
any of its subsidiaries (including the Company) applicable to Employee and
subject to Section 2 hereof, (a) Employee’s date of termination shall be the
Resignation Date, (b) Employee’s termination of employment is voluntary by
Employee and not by the Company, and (c) subject to complying with the
requirements of this Agreement, Employee shall be entitled to the compensation
and benefits provided in this Agreement.

Section 2. Severance Benefits and Payments. Subject to the execution of this
Agreement by Employee and the lapse of the seven (7) day revocation period
referenced in Section 7 hereof (the “Revocation Period”) without revocation of
the Agreement or any part hereof by Employee, Employee shall be entitled to
receive the following payments and benefits, to which Employee would not
otherwise be entitled, subject to the terms and conditions set forth in this
Agreement:

(a) In a lump-sum payment to be paid three days after the end of the Revocation
Period, six months of Employee’s current base salary pay;



--------------------------------------------------------------------------------

(b) An amount of 2016 bonus in the sole discretion of the Compensation Committee
of the Board of Directors of MII based on actual performance results for 2016,
prorated for the actual length of Employee’s 2016 service and to be paid at the
time MII or the Company, as applicable, pays its senior executive officers 2016
bonuses;

(c)     (i) The currently outstanding portion of the March 6, 2014 award of MII
restricted stock units (“RSUs”) granted to Employee under the 2009 McDermott
International, Inc. Long Term Incentive Plan (the “2009 MII LTIP”),

         (ii) the currently outstanding portion of the March 5, 2015 award of
RSUs granted to Employee under the 2014 McDermott International, Inc. Long Term
Incentive Plan (the “2014 MII LTIP”),

         (iii) the currently outstanding portion of the February 26, 2016 award
of RSUs granted to Employee under the 2014 MII LTIP, with the number of RSUs
that would otherwise vest and settle prorated based on the number of days
beginning on January 1, 2016 and ending on July 1, 2016,

which would, absent Employee’s termination of employment, remain outstanding
and, to the extent applicable, continue to vest during the period from the
Resignation Date through March 15, 2017 shall remain in full force and effect
and, to the extent applicable and subject to Employee’s continued performance of
consulting services pursuant to Section 4(d) (other than as a result of
Employee’s death or disability), shall become vested and shall be settled on the
date such award would otherwise be settled in accordance with the terms of the
2009 MII LTIP or the 2014 MII LTIP and the applicable grant agreement if
Employee’s employment had continued through March 15, 2017.

(d) the currently outstanding portion of the May 12, 2014 award of RSUs granted
to Employee under the 2014 MII LTIP which would, absent Employee’s termination
of employment, remain outstanding and, to the extent applicable, continue to
vest during the period from the Resignation Date through May 15, 2017 shall
remain in full force and effect and, to the extent applicable and subject to
Employee’s continued performance of consulting services pursuant to Section 4(d)
(other than as a result of Employee’s death or disability), shall become vested
and shall be settled on the date such award would otherwise be settled in
accordance with the terms of the 2014 MII LTIP and the applicable grant
agreement if Employee’s employment had continued through May 15, 2017.

(e)     (i) The currently outstanding portion of the May 12, 2014 award of
performance shares granted to Employee under the 2014 MII LTIP which would,
absent Employee’s termination of employment become vested after the Resignation
Date and through May 15, 2017 shall remain in full force and effect and, to the
extent applicable and subject to Employee’s continued performance of consulting
services pursuant to Section 4(d) (other than as a result of Employee’s death or
disability), continue to vest and shall be settled in accordance with the terms
of the 2014 MII LTIP and applicable grant agreement as if Employee’s employment
had continued through May 15, 2017, with the number of performance shares that
would otherwise vest and settle prorated based on the number of days beginning
on January 1, 2014 and ending on July 1, 2016 relative to the total number of
days in the performance period (i.e., 913/1095), and

 

- 2 -



--------------------------------------------------------------------------------

         (ii) the currently outstanding portion of the March 5, 2015 award of
performance units granted to Employee under the 2014 MII LTIP, which would,
absent Employee’s termination of employment become vested after the Resignation
Date and through March 15, 2018, shall remain in full force and effect and, to
the extent applicable and subject to Employee’s continued performance of
consulting services pursuant to Section 4(d) (other than as a result of
Employee’s death or disability), continue to vest and shall be settled in
accordance with the terms of the 2014 MII LTIP and applicable grant agreement as
if Employee’s employment had continued through March 15, 2018, with the number
of performance units that would otherwise vest and settle prorated based on the
number of days beginning on January 1, 2015 and ending on July 1, 2016 relative
to the total number of days in the performance period (i.e., 547/1095).

Any and all other outstanding unvested equity- or performance-based awards
previously granted to Employee by the Company shall be forfeited as of the
Resignation Date;

(f) A lump-sum payment in an amount equal to the cost of funding three-months of
continuing medical insurance coverage under the U.S. Consolidated Omnibus
Reconciliation Act (“COBRA”) which amount shall be paid to Employee three days
after the end of the Revocation Period; and

(g) Accrued but unutilized vacation pay.

To the extent necessary to give effect to the provisions of Section 2 (b) above,
the applicable grant agreements shall be deemed amended by the provisions of
Section 2(b) above. All payments made pursuant to this Section 2 shall be
subject to appropriate tax withholding and are subject to all the terms and
conditions of this Agreement.

Section 3. Release of Claims.

(a) General Release by Employee. In consideration of the foregoing (including
the payments and benefits under Section 2 hereof, which the Company is not
required to make or provide under any preexisting agreement, plan or policy),
which Employee hereby expressly acknowledges as good and sufficient
consideration for the releases provided below, Employee hereby unconditionally
and irrevocably releases, acquits and forever discharges, to the fullest extent
permitted by applicable law, (i) the Company and all of its predecessors,
successors and assigns, (ii) all of the Company’s past, present and future
affiliates, parent corporations (including MII), subsidiaries, divisions and
joint venture entities and all of their respective predecessors, successors and
assigns and (iii) all of the past, present and future officers, directors,
managers, shareholders, investors, employee benefit plan administrators,
employees, agents, attorneys and other representatives of each of the entities
described in the immediately preceding clauses (i) and (ii), individually and in
their respective representative capacities (the persons or entities referred to
in the immediately preceding clauses (i), (ii) and (iii) being, individually, a
“Releasee” and, collectively, the “Releasees”), from any and every

 

- 3 -



--------------------------------------------------------------------------------

action, cause of action, complaint, claim, demand, administrative charge, legal
right, compensation, obligation, damages (including consequential, exemplary and
punitive damages), liability, cost or expense (including attorney’s fees) that
Employee has, may have or may be entitled to from or against any of the
Releasees, whether legal, equitable or administrative, in any forum or
jurisdiction, whether known or unknown, foreseen or unforeseen, matured or
unmatured, accrued or not accrued, which arises directly or indirectly out of,
or is based on or related in any way to Employee’s employment with or
termination of employment from the Company or Employee’s service for or other
affiliation with MII or any of its subsidiaries (including the Company) or joint
venture entities, including any such matter arising from the negligence, gross
negligence or reckless, willful or wanton misconduct of any of the Releasees
(together, the “Released Claims”); provided, however, that this Release does not
apply to, and the Released Claims do not include: (i) any claims arising solely
and specifically under the U.S. Age Discrimination in Employment Act of 1967
after the date this Agreement is executed by Employee; (ii) any claim for
indemnification (including under MII’s or the Company’s organizational documents
or insurance policies) arising in connection with an action instituted by a
third party against MII or the Company or any of their affiliates or Employee,
in his capacity as an officer, director, manager, employee, agent or other
representative of MII or the Company or any of their affiliates; (iii) any
claims for vested benefits under the Company’s 401(k) plan or vested benefits
under the McDermott International, Inc. Director and Executive Deferred
Compensation Plan; (iv) any claims relating to Employee’s eligibility to
continue participating in health coverage currently available to Employee in
accordance with COBRA, subject to the terms, conditions and restrictions of that
Act; (v) any claim arising from any breach or failure to perform any provision
of this Agreement; or (vi) any claim for worker’s compensation benefits or any
other claim that cannot be waived by a general release.

(b) Release to be Full and Complete; Waiver of Claims, Rights and Benefits. The
parties intend this Release to cover any and all such Released Claims, whether
they are contract claims, equitable claims, fraud claims, tort claims,
discrimination claims, harassment claims, whistleblower or retaliation claims,
personal injury claims, constructive or wrongful discharge claims, emotional
distress claims, pain and suffering claims, public policy claims, claims for
debts, claims for expense reimbursement, wage claims, claims with respect to any
other form of compensation, claims for attorneys’ fees, other claims or any
combination of the foregoing, and whether they may arise under any employment
contract (express or implied), policies, procedures, practices or by any acts or
omissions of any of the Releasees or whether they may arise under any state,
local or federal law, statute, ordinance, rule or regulation, including all
Texas employment discrimination laws, Chapter 21 of the Texas Labor Code, the
Texas Payday Act, all U.S. federal discrimination laws, the U.S. Age
Discrimination in Employment Act of 1967, the U.S. Employee Retirement Income
Security Act of 1974, Title VII of the U.S. Civil Rights Act of 1964, the U.S.
Civil Rights Act of 1991, the U.S. Rehabilitation Act of 1973, the U.S.
Americans with Disabilities Act of 1990, the U.S. Equal Pay Act, the U.S.
National Labor Relations Act, the U.S. Older Workers Benefit Protection Act, the
U.S. Worker Adjustment and Retraining Notification Act, the U.S. Family and
Medical Leave Act, the U.S. Sarbanes-Oxley Act of 2002 or common law, without
exception. As such, it is expressly acknowledged and agreed that this Release is
a general release,

 

- 4 -



--------------------------------------------------------------------------------

representing a full and complete disposition and satisfaction of all of the
Company’s and any Releasee’s real or alleged legal obligations to Employee, with
the only exceptions being as expressly stated in the proviso to Section 3(a)
hereof. Employee understands and agrees, in compliance with any law, statute,
ordinance, rule or regulation which requires a specific release of unknown
claims or benefits, that this Agreement includes a release of unknown claims,
and Employee hereby expressly waives and relinquishes any and all Released
Claims and any associated rights or benefits that Employee may have, including
any that are unknown to Employee at the time of the execution this Agreement.

(c) Certain Representations of Employee. Employee represents and warrants that:
(i) Employee is the sole and lawful owner of all rights, titles and interests in
and to all Released Claims; and (ii) Employee has the fully legal right, power,
authority and capacity to execute and deliver this Agreement.

(d) Covenant Not to Sue. Employee expressly agrees that neither Employee nor any
person acting on Employee’s behalf will file or bring or permit to be filed or
brought any lawsuit or other action before any court, agency or other
governmental authority for legal or equitable relief against any of the
Releasees involving any of the Released Claims. In the event that such an action
is filed against any of the Releasees, Employee agrees that such Releasees are
entitled to legal and equitable remedies against Employee, including an award of
attorney’s fees. However, it is expressly understood and agreed that the
foregoing sentence shall not apply to any charge filed by Employee with the
Equal Employment Opportunity Commission or any other federal or state agency or
to any action filed by Employee that is narrowly limited to seeking a
determination as to the validity of this Agreement and enforcement thereof.
Should Employee file a charge with the Equal Employment Opportunity Commission
or any other federal or state agency, or should any governmental entity, agency
or commission file a charge, action, complaint or lawsuit against any of the
Releasees based on any Released Claim, Employee agrees not to seek or accept any
resulting relief whatsoever.

Section 4. Return of Materials, Nondisparagement and Cooperation Undertakings.

(a) Return of Materials. On or promptly after the Resignation Date, Employee
shall return to MII or the Company, with no request being required of MII or the
Company: (i) any and all documents, records, files, reports, memoranda, books,
papers, plans, letters and any other data in Employee’s possession regardless of
the medium maintained, held or stored (whether documentary, computer or other
electronic storage or other) that relate in any way to the business or
operations of MII or the Company or any of their past or present affiliates,
subsidiaries, divisions or joint ventures (such entities being, individually, a
“Company Entity” and, collectively, the “Company Entities”) (and Employee shall
not retain, recreate or deliver to anyone else such information); and (ii) any
credit cards, keys, access cards, calling cards, computer equipment and
software, telephone, facsimile or other equipment or property of any of the
Company Entities.

 

- 5 -



--------------------------------------------------------------------------------

(b) Nondisparagement. Employee shall refrain from making, directly or
indirectly, in any public or private communication (whether oral, written or
electronic), any criticisms or negative or disparaging comments or other
statements about the Company or any of the other Releasees, or about any aspect
of the respective businesses, operations, financial results or prospects of any
of the Company Entities, including comments relating to Employee’s termination
of employment. Notwithstanding the foregoing, it is understood and agreed that
nothing in this Section 4(b) or in Section 5 hereof is intended to: (i) prevent
Employee from testifying truthfully in any legal proceeding brought by any
governmental authority or other third party or interfere with any obligation
Employee may have to cooperate with or provide information to any government
agency or commission, subject to compliance with the provisions of Section 5(c)
hereof, if applicable; (ii) prevent Employee from advising Employee’s spouse of
the terms and conditions of this Agreement; or (iii) prevent Employee from
consulting with Employee’s own legal counsel, as contemplated by Section 7 of
this Agreement.

(c) Cooperation. Employee agrees to be reasonably available to the Company
Entities or their representatives (including their attorneys) to provide
information and assistance as requested by MII or the Company. Such information
and assistance may include testifying (and preparing to testify) as a witness in
any proceeding or otherwise providing information or reasonable assistance to
the Company Entities in connection with any investigation, claim or suit, and
cooperating with the Company Entities regarding any litigation, government
investigation, regulatory matter, claim or other disputed item involving any of
the Company Entities that relate to matters within the knowledge or
responsibility of Employee during Employee’s employment. Specifically, Employee
agrees (i) to meet with the Company Entities’ representatives, their counsel or
other designees at reasonable times and places with respect to any matter within
the scope of the foregoing provisions of this Section 4(c); (ii) to provide
truthful testimony regarding any such matter to any applicable court, agency or
other adjudicatory body; (iii) to provide the Company Entities with immediate
notice of contact or subpoena by any non-governmental adverse party (known to
Employee to be adverse to any of the Company Entities or their interests), and
(iv) to not voluntarily assist any such non-governmental adverse party or such
non-governmental adverse party’s representatives. Such cooperation required by
Employee shall not unreasonably interfere with Employee’s other business
endeavors.

(d) Consulting Services. During the period from the Resignation Date through the
date that is 365 days immediately after the Resignation Date, (the “Consulting
Period”), Employee shall provide such consulting services to the Company
Entities as any of the Company Entities may request in accordance with the terms
and conditions set forth in Exhibit C hereto, which is incorporated by reference
in and shall be deemed to form an integral part of this Agreement. The
Consulting Period may be extended by written agreement between the Company and
Employee. It is understood and agreed by the parties hereto that in no event
will the level of consulting services performed by Employee hereunder exceed 20%
of the average level of services (measured by hours) he performed over the
36-month period ending on the Resignation Date (or, if Employee’s period of
employment prior to the Resignation Date is a shorter period, then over such
shorter period). The Employee’s failure to satisfactorily provide consulting
services during the Consulting Period (other than due to death or disability)
will result in forfeiture of the benefits otherwise provided for in Sections
2(c) and 2(d) of this Agreement.

 

- 6 -



--------------------------------------------------------------------------------

(e) Enforcement. The covenants set forth in the foregoing provisions of this
Section 4 may be enforced pursuant to the provisions of Section 5(f) hereof.

Section 5. Confidentiality and Non-Competition Agreement.

(a) Definition of Trade Secrets and Confidential Business Information. Employee
acknowledges and agrees that any and all non-public information regarding the
Company Entities and their customers and suppliers (including any and all
information relating to the Company Entities’ respective business plans or
practices, products, services, contracts with customers, backlog, bids
outstanding, target projects, financial or operational performance, finances,
financial accounting policies, practices or systems, internal controls or
internal control systems, financial projections or budgets, board of directors
or board committee proceedings, investor relations practices, capital
expenditures, equipment, pricing strategies, marketing programs or plans,
executive management or other personnel, human resources plans, policies,
practices, records or systems, information technology systems or other business
systems, project management, business strategy, profits or overhead) is
confidential and the unauthorized disclosure of such confidential information
could result in irreparable harm to one or more of the Company Entities. Such
confidential information, in whatever form maintained, held or stored (whether
documentary, computer or other electronic storage or other), includes each
Company Entity’s proprietary interest in its trade secrets, including its lists
of customers and prospective customers, and other information that has
recognized value and that is not generally available through other sources
(collectively, “Trade Secrets”), and information regarding each Company Entity’s
various services, projects, products, procedures or systems that is treated as
confidential by such Company Entity which may not rise to the level of a Trade
Secret (collectively, “Confidential Business Information”). Confidential
Business Information does not include information that properly and lawfully has
become generally known to the public other than as a result of any act or
omission of Employee. Collectively, Trade Secrets and Confidential Business
Information (and including all the non-public information referred to in the
first sentence of this Section 5(a) and all information relating to Employee’s
separation from service with the Company) are referred to herein as
“Confidential Information.”

(b) Importance of Confidential Information. The parties hereby agree that
Employee has been provided with Confidential Information during the period of
Employee’s employment and will continue to be provided Confidential Information
during the Consulting Period. By signing this Agreement, Employee acknowledges
delivery to and receipt by Employee of Confidential Information. Employee
further acknowledges that the preservation and protection of the Confidential
Information was an essential part of Employee’s employment with the Company and
that Employee has had a duty of fidelity and trust to the Company Entities in
handling the Confidential Information.

 

- 7 -



--------------------------------------------------------------------------------

(c) Nondisclosure or Misuse. Employee agrees that Employee will not disclose or
take away any of the Confidential Information, directly or indirectly, or use
such information in any way. Without limiting the generality of the foregoing,
Employee will not disclose any of the Confidential Information to any securities
analysts, shareholders, prospective investors, customers, competitors or any
other third party, including any third party who has or may express an interest
in acquiring any of the Company Entities or all or any significant portion of
their respective outstanding equity securities or assets. If Employee is legally
required to disclose any Confidential Information, Employee shall, to the extent
not prohibited by applicable law or legal process, promptly notify the Company
in writing of such requirement so that the Company or any of the other Company
Entities may seek an appropriate protective order or other relief or waive
compliance with the nondisclosure provisions of this Section 5 with respect to
such Confidential Information. To the extent not prohibited by applicable law,
Employee agrees to cooperate with and not to oppose any effort by the Company or
any other Company Entity to resist or narrow such request or to seek a
protective order or other appropriate remedy. In any such case, Employee will:
(i) disclose only that portion of the Confidential Information that, according
to written advice of Employee’s counsel, is required to be disclosed; (ii) use
reasonable best efforts to obtain assurances that such Confidential Information
will be treated confidentially; and (iii) to the extent not prohibited by
applicable law, promptly notify the Company in writing of the items of
Confidential Information so disclosed. The foregoing obligations are in addition
to any confidentiality obligations Employee may have under any other agreements
or arrangements with any of the Company Entities. Nothing in the nondisclosure
provisions of this Section 5 prohibits Employee from reporting possible
violations of law or regulation to any governmental agency or entity (or of
making any other protected disclosures). Pursuant to the Defend Trade Secrets
Act of 2016, Employee shall not be held criminally or civilly liable under any
Federal or state trade secret law for the disclosure of any Trade Secret that
(i) is made (A) in confidence to a Federal, state or local government official,
either directly or indirectly, or to an attorney and (B) solely for the purpose
of reporting or investigating a suspected violation of law or (ii) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.

(d) Return of Confidential Information. On or promptly after the Resignation
Date, except as expressly directed otherwise by the Company in anticipation of
the provision of consulting services during the Consulting Period, all documents
or other information containing or referring to any of the Confidential
Information as may be in Employee’s possession, or over which Employee may have
control, regardless of whether prepared by Employee, shall be returned by
Employee to the Company in accordance with the provisions of Section 4(a)
hereof.

(e) Noncompetition Agreement. Employee acknowledges and agrees that information,
including the Confidential Information, Employee has acquired will enable
Employee to irreparably injure the Company if Employee should engage in
competition during the period beginning from the Resignation Date and extending
through the first anniversary thereof (the “Non-Compete Period”). Accordingly,
as a material and substantial part of the agreements set forth herein, and
particularly in consideration of the

 

- 8 -



--------------------------------------------------------------------------------

severance payments, the waiver or removal of selling restrictions or forfeiture
provisions with respect to, or vesting of, equity-based awards, the provision of
Confidential Information and the other benefits provided to Employee pursuant to
Section 2 hereof, Employee hereby agrees that the following covenants are
reasonable and necessary covenants for the protection of the value of the
agreements of Employee contained herein:

(i) During the Non-Compete Period, Employee shall not, directly or indirectly,
without the prior written approval of the Company’s Chief Executive Officer
(which approval shall not be unreasonably withheld), on behalf of the Company,
act in any capacity for, be employed by, provide services to, or contract with
any other company or entity engaged in Competing Services (a “Competitive
Entity”), or acquire any interest of any type in any Competitive Entity;
provided, however, that the foregoing shall not prohibit Employee from
acquiring, solely as an investment and through market purchases, securities of
any Competitive Entity which are registered under Section 12(b) or 12(g) of the
Securities and Exchange Act of 1934 and which are publicly traded, so long as
Employee is not part of any control group of such Competitive Entity and such
securities, including any securities issuable on conversion or exchange of any
convertible or exchangeable securities, beneficially owned (as determined in
accordance with Rule 13d-3 under the Securities Exchange Act of 1934) by
Employee do not constitute more than one percent of the outstanding voting power
of that entity. For the purposes of this Agreement, the phrase “Competing
Services” shall mean any services that are the same as or similar to the
services currently being provided or offered by any of the Company Entities, in
any case in any of the oil and gas producing regions of the world in which the
Company Entities operate. Competing Services include engineering, procurement,
construction and installation services and project management services for
offshore oil and gas field development, including any such services related to
fixed or floating production facilities, pipelines or subsea systems.

(ii) During the Non-Compete Period, Employee shall not, directly or indirectly,
solicit any Company Entity’s Protected Customers for the purpose of engaging in
any business which is the same as or similar to the business in which a Company
Entity is engaged. The phrase “Protected Customers” means all persons or
entities to whom a Company Entity has sold, or proposed the sale of, any product
or service within the period of three (3) years immediately prior to the
Resignation Date.

(iii) During the Non-Compete Period, Employee shall not, on Employee’s own
behalf or on behalf of any other person or entity, solicit, divert or recruit
any person who is, during such time frame, an employee of a Company Entity to
leave such employment or in any other manner attempt, directly or indirectly, to
influence, induce, or encourage any employee of a Company Entity to leave the
employment of that Company Entity.

 

- 9 -



--------------------------------------------------------------------------------

(f) Enforcement of Covenants. Employee acknowledges that the injury that would
be suffered by the Company Entities as a result of a breach or threatened breach
of the provisions of Section 4 hereof or this Section 5 would be immediate and
irreparable and that, because of the difficulty of measuring economic loss of
any such breach or threatened breach, an award of monetary damages to the
Company Entities for any such breach would be an inadequate remedy. Accordingly,
in the event that the Company determines that Employee has breached or attempted
to breach or is threatening to breach any provision of Section 4 hereof or this
Section 5, in addition to any other remedies at law or in equity that any of the
Company Entities may have available to them, it is agreed that each of the
Company Entities shall be entitled, upon application to any court of proper
jurisdiction, to temporary or permanent restraining orders or injunctions
against Employee prohibiting such breach or attempted or threatened breach,
without the necessity of: (i) proving immediate or irreparable harm;
(ii) establishing that monetary damages are inadequate or that the Company
Entities do not have an adequate remedy at law; or (iii) posting any bond with
respect thereto.

(g) Right of Court or Arbitrator to Reform Restrictions. The Company and
Employee state that it was their intent to enter into a valid and enforceable
agreement. Employee and the Company hereby acknowledge the reasonableness of the
restrictions set forth in this Section 5, including the reasonableness of the
geographic area, duration as to time and scope of activity restrained. Employee
agrees that if an arbitrator or court of competent jurisdiction finds that this
Section 5 contains limitations as to geographic area, time or scope of activity
to be restrained that are not reasonable and impose a greater restraint than is
necessary to protect the goodwill or other business interest of the Company
Entities, the arbitrator or court may: (i) reform the covenants to the extent
necessary to cause the limitations contained in this Section 5 as to geographic
area, time or scope of activity to be reasonable and to impose a restraint that
is not greater than necessary to protect the goodwill or business interests of
the Company Entities; and (ii) enforce this Section 5 as so reformed.

(h) Repayment and Forfeiture. Employee agrees that in the event that
(i) Employee breaches any term of Sections 3 or 4 hereof or this Section 5, or
(ii) Employee challenges the validity of all or any part of this Section 5, and
all or any part of this Section 5 is found invalid or unenforceable for any
reason whatsoever by a court of competent jurisdiction or an arbitrator in a
proceeding between Employee and a Company Entity, in addition to any other
remedies at law or in equity the Company may have available to it, the Company
shall not be obligated to make any of the payments and may cease to make such
payments or to provide for any of the benefits specified in Section 2 hereof,
and shall be entitled to recoup from Employee any and all of the value of the
payments and benefits provided pursuant to Section 2 hereof that have vested or
been paid pursuant to that Section.

Section 6. Entire Agreement; Amendment; Third-Party Beneficiaries. Employee and
the Company agree and acknowledge that this Agreement contains and comprises the
entire agreement and understanding between the parties with respect to the
subject matter hereof, that no other representation, promise, covenant or
agreement of any kind whatsoever has been made to cause either party hereto to
execute this Agreement, that all agreements and understandings

 

- 10 -



--------------------------------------------------------------------------------

between the parties with respect to the subject matter hereof are embodied and
expressed in this Agreement and that this Agreement supersedes all prior
agreements, negotiations, discussions, understandings and commitments, written
or oral, between the parties hereto with respect to such subject matter. The
parties also agree that the terms of this Agreement shall not be amended or
changed except in writing and signed by Employee and a duly authorized agent of
the Company. The parties to this Agreement further agree that this Agreement
shall be binding on and inure to the benefit of Employee and the Company and the
Company’s successors and assigns. Except to the extent otherwise provided in
this Agreement with respect to the Company Entities and the Releasees (each such
Company Entity and each such Releasee hereby being expressly made a third-party
beneficiary of this Agreement), the provisions of this Agreement shall not
confer upon any third party any remedy, claim, liability, reimbursement or other
right in excess of those existing without reference to this Agreement.

Section 7. Timing and Consultation with Counsel. Employee acknowledges that
Employee has been given a reasonable period of time, not less than twenty-one
(21) days, within which to consider this Agreement and has been advised to
discuss the terms of this Agreement with legal counsel of Employee’s own
choosing. Employee acknowledges that this Agreement was offered to Employee on
June 28, 2016, and Employee was advised that if accepted (i) it must be executed
on or prior to July 19, 2016, and (ii) the Agreement could be revoked, in
writing, for up to seven (7) days following the date of such acceptance. If
Employee revokes this Agreement, Employee’s resignation shall nevertheless
remain effective. Employee represents that Employee has relied on Employee’s own
knowledge and judgment and on the advice of independent legal counsel of
Employee’s choosing and has consulted with such other independent advisors as
Employee and Employee’s counsel deemed appropriate in connection with Employee’s
review of this Agreement and Employee’s rights with respect to Employee’s
separation from service from the Company and other Company Entities and with
respect to this Agreement. Based on Employee’s review, Employee acknowledges
that Employee fully and completely understands and accepts all the terms of this
Agreement, including the Release in Section 3 hereof, and their legal effects,
and Employee is entering into this Agreement voluntarily and of Employee’s own
free will, with full consideration of any and all rights which Employee may
currently have. Employee further acknowledges that Employee is not relying on
any representations or statements made by the Company or any other Company
Entity, or by any of their respective officers, directors, employees,
affiliates, agents, attorneys or other representatives, regarding this
Agreement, except to the extent such representations are expressly set forth in
this Agreement. Employee also acknowledges that Employee is not relying upon a
legal duty, if one exists, on the part of the Company or any other Company
Entity, or any of their respective officers, directors, employees, subsidiaries,
affiliates, agents, attorneys or other representatives, to disclose any
information in connection with the execution of this Agreement or its
preparation, it being expressly understood that Employee shall never assert any
failure to disclose information on the part of any such person or entity as a
ground for challenging this Agreement or any provision hereof.

Section 8. Applicable Law; Venue. This Agreement shall be interpreted and
construed in accordance with the substantive laws of the State of Texas, without
giving effect to any conflicts of laws provisions thereof that would result in
the application of the laws of any other jurisdiction. THE EXCLUSIVE VENUE FOR
THE RESOLUTION OF ANY DISPUTE RELATING TO THIS AGREEMENT OR EMPLOYEE’S
EMPLOYMENT (EXCEPT FOR

 

- 11 -



--------------------------------------------------------------------------------

ANY DISPUTE THAT MAY BE SUBJECTED TO ARBITRATION BY MUTUAL AGREEMENT OF THE
PARTIES HERETO AFTER THE DATE HEREOF) SHALL BE IN THE STATE AND FEDERAL COURTS
LOCATED IN HARRIS COUNTY, TEXAS AND THE PARTIES HEREBY EXPRESSLY CONSENT TO THE
JURISDICTION OF THOSE COURTS.

Section 9. Section 409A; Other Tax Matters. This Agreement is intended to
provide payments that are exempt from or compliant with the provisions of
Section 409A of the U.S. Internal Revenue Code of 1986 (the “Code”) and related
regulations and Treasury pronouncements (“Section 409A”), and the Agreement
shall be interpreted accordingly. Notwithstanding any provisions of an RSU to
the contrary, no RSU shall be settled by reason of a change in control of MII or
disability of Employee unless such event is a change in control or disability,
as applicable, within the meaning of Section 409A. Notwithstanding anything
herein to the contrary, if on the date of Employee’s separation from service
Employee is a “specified employee,” as defined in Section 409A, then all or a
portion of any severance payments, or benefits under this Agreement that would
be subject to the additional tax provided by Section 409A(a)(1)(B) of the Code
if not delayed as required by Section 409A(a)(2)(B)(i) of the Code shall be
delayed until the first day of the seventh month following Employee’s separation
from service date (or, if earlier, Employee’s date of death) and shall be paid
as a lump sum (without interest) on such date. For purposes of this Agreement, a
termination of Employee’s employment must be a “separation from service” for
purposes of Section 409A. Employee acknowledges and agrees that Employee has
obtained no advice from the Company or any of the other Company Entities, or any
of their respective officers, directors, employees, subsidiaries, affiliates,
agents, attorneys or other representatives, and that none of such persons or
entities have made any representation regarding the tax consequences, if any, of
Employee’s receipt of the payments, benefits and other consideration provided
for in this Agreement. Employee further acknowledges and agrees that Employee is
personally responsible for the payment of all federal, state and local taxes
that are due, or may be due, for any payments and other consideration received
by Employee under this Agreement. Employee agrees to indemnify the Company and
hold the Company harmless for any and all taxes, penalties or other assessments
that Employee is, or may become, obligated to pay on account of any payments
made and other consideration provided to Employee under this Agreement.

Section 10. Miscellaneous Provisions.

(a) Waivers. Any term or provision of this Agreement may be waived, or the time
for its performance may be extended, by the party hereto entitled to the benefit
thereof. Any such waiver shall be validly and sufficiently given for the
purposes of this Agreement if, as to either party hereto, it is in writing
signed by such party or an authorized representative thereof. Failure on the
part of the Company or Employee at any time to insist on strict compliance by
the other party with any provisions of this Agreement shall not constitute a
waiver of the obligations of either party hereto in respect thereof, or of
either such party’s right hereunder to require strict compliance therewith in
the future. No waiver of any breach of this Agreement shall be deemed to
constitute a waiver of any other or subsequent breach.

 

- 12 -



--------------------------------------------------------------------------------

(b) Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under applicable law, that provision shall be severable
and this Agreement shall be construed and enforced as if that illegal, invalid
or unenforceable provision never comprised a part hereof, and the remaining
provisions hereof shall remain in full force and effect and shall not be
affected by the illegal, invalid or unenforceable provision, and there shall be
added automatically as part of this Agreement a provision as similar in its
terms to such illegal, invalid or unenforceable provision as may be possible and
be legal, valid and enforceable.

(c) Further Assurances. Employee shall, on request by the Company from time to
time after the date hereof, execute, acknowledge and deliver to the Company such
other documents and instruments as the Company may require to give effect to the
provisions of this Agreement, including a confirmatory release of the Released
Claims as of the Resignation Date.

(d) Section Headings. Titles and headings to Sections and subsections hereof are
for the purpose of reference only and shall in no way limit, define or otherwise
affect the provisions hereof.

(e) Construction; Timing of Payments. In this Agreement, unless the context
clearly indicates otherwise: (i) words used in the singular include the plural
and words used in the plural include the singular; (ii) reference to any gender
includes the other gender and the neuter; (iii) the words “include,” “includes”
and “including” shall be deemed to be followed by the words “without
limitation”; (iv) the words “shall” and “will” are used interchangeably and have
the same meaning; (v) the word “or” shall have the inclusive meaning represented
by the phrase “and/or”; (vi) the words “this Agreement,” “herein,” “hereunder,”
“hereof,” “hereto” and words of similar import shall be deemed references to
this Agreement as a whole and not to any particular Section or other provision
of this Agreement; (vii) reference to any law (including statutes and
ordinances) means such law (including all rules and regulations promulgated
thereunder) as amended, modified, codified or reenacted, in whole or in part,
and in effect at the time of determining compliance or applicability;
(viii) relative to the determination of any period of time, “from” means “from
and including” and “through” means “through and including”; and (ix) all
references to dollar amounts herein shall be in respect of lawful currency of
the United States. The language this Agreement uses shall be deemed to be the
language that the parties hereto have chosen to express their mutual intent, and
no rule of strict construction shall be applied against either party hereto. If
the payment date for, or the last day of any period during which, any payment is
to be made by the Company hereunder falls on a day that is a Saturday or a
Sunday or any public or legal holiday, whether federal or state, in Houston,
Texas, then the Company will have until the close of business on the next
succeeding day that is not a Saturday, a Sunday or such a holiday to make such
payment.

(f) Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same instrument.

 

- 13 -



--------------------------------------------------------------------------------

[Signature page follows]

 

- 14 -



--------------------------------------------------------------------------------

I HAVE READ THE FOREGOING SEPARATION AGREEMENT, I FULLY UNDERSTAND ITS TERMS AND
THAT I MAY BE WAIVING SIGNIFICANT LEGAL RIGHTS BY EXECUTING IT, AND I HAVE
VOLUNTARILY EXECUTED IT ON THE DATE WRITTEN BELOW, SIGNIFYING THEREBY MY ASSENT
TO, AND WILLINGNESS TO BE BOUND BY, ITS TERMS:

 

Date: 06/28/2016   

/s/ Stephen L. Allen

   Stephen L. Allen

Before me, a Notary Public in and for Harris County, Texas, personally appeared
the above-named Mr. Stephen L. Allen, who acknowledged that he executed the
foregoing instrument for the purposes and consideration therein expressed, and
acknowledged the same to be his free act and deed.

IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal, in the
County of Harris and State of Texas, this 28th day of June, 2016.

 

/s/ Robert E. Stumpf

NOTARY PUBLIC McDERMOTT, INC. By:  

/s/ L. K. Hinrichs

  Name:  

Liane K. Hinrichs

  Title:  

Senior VP, General Counsel and

Corporate Secretary

Before me, a Notary Public in and for Harris County, Texas, personally appeared
the above-named officer of McDermott, Inc., who acknowledged that he/she
executed the foregoing instrument for and on behalf of McDermott, Inc., a
Delaware corporation, and for the purposes and consideration therein expressed,
and acknowledged the same to be his/her free act and deed and the free act and
deed of said corporation.

IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal, in the
County of Harris and State of Texas, this 28th day of June, 2016.

 

/s/ Robert E. Stumpf

NOTARY PUBLIC

 

 

- 15 -



--------------------------------------------------------------------------------

EXHIBIT A

Notice of Resignation

To the Board of Directors of McDermott International, Inc.

Effective July 1, 2016, the undersigned, Mr. Stephen L. Allen, resigns from all
positions held as an officer of McDermott International, Inc., a Panamanian
corporation (“McDermott”), and from all positions held as an officer, employee,
member of the board of directors or board of managers (and member of any and all
committees thereof) of any of McDermott’s subsidiaries (whether corporations,
limited liability companies, limited partnerships or other forms of entity) and
joint venture entities, and from any and all positions or capacities with
respect to any employee benefit plan sponsored or maintained by any such entity,
including but not limited to those as reflected on the attachment hereto. This
resignation is not subject to any condition to effectiveness (including, but not
limited to, acceptance by the Board of Directors of McDermott) and is
irrevocable.

Dated: 6/28/2016

 

/s/ Stephen L. Allen

Stephen L. Allen



--------------------------------------------------------------------------------

EXHIBIT B

FINAL RELEASE

RELEASE OF CLAIMS

THIS RELEASE OF CLAIMS (this “Release”) is made on and effective as of July 1,
2016 by Stephen L. Allen (“Employee”) in favor of McDermott, Inc., a Delaware
corporation (the “Company”), and the other Releasees (as defined herein) in
connection with the Separation Agreement entered into by and between Employee
and the Company dated as of June 28th, 2016 (the “Separation Agreement”). Unless
otherwise defined herein, all capitalized terms used in this Release that are
defined in the Separation Agreement shall have the respective meanings assigned
to them in the Separation Agreement.

W I T N E S S E T H

WHEREAS, the Separation Agreement includes, in Section 3 thereof, a general
release of claims by Employee in favor of the Releasees and related provisions
(collectively, the “Prior Release”);

WHEREAS, the Prior Release was given in consideration of various severance
benefits specified in and to be provided pursuant to the Separation Agreement;

WHEREAS, the Separation Agreement contemplates a confirmatory release of the
Released Claims (as defined herein) to be given by Employee, and Employee’s
agreement to provide such confirmatory release was a material inducement to the
Company in entering into the Separation Agreement; and

WHEREAS, Employee is executing and delivering to the Company this Release in
order to meet Employee’s obligation to provide such confirmatory release;

NOW, THEREFORE, in consideration of the premises, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound, the undersigned hereby agrees, covenants and
undertakes as follows:

Section 1. Release of Claims.

(a) General Release by Employee. Employee hereby unconditionally and irrevocably
releases, acquits and forever discharges, to the fullest extent permitted by
applicable law, (i) the Company and all of its predecessors, successors and
assigns, (ii) all of the Company’s past, present and future affiliates, parent
corporations (including MII), subsidiaries, divisions and joint venture entities
and all of their respective predecessors, successors and assigns and (iii) all
of the past, present and future officers, directors, managers, shareholders,
investors, employee benefit plan administrators, employees, agents, attorneys
and other representatives of each of the entities described in the immediately
preceding clauses (i) and (ii), individually and in their respective
representative capacities (the persons or entities referred to in the
immediately preceding clauses (i), (ii) and (iii) being, individually, a
“Releasee” and, collectively, the “Releasees”), from any



--------------------------------------------------------------------------------

and every action, cause of action, complaint, claim, demand, administrative
charge, legal right, compensation, obligation, damages (including consequential,
exemplary and punitive damages), liability, cost or expense (including
attorney’s fees) that Employee has, may have or may be entitled to from or
against any of the Releasees, whether legal, equitable or administrative, in any
forum or jurisdiction, whether known or unknown, foreseen or unforeseen, matured
or unmatured, accrued or not accrued, which arises directly or indirectly out
of, or is based on or related in any way to Employee’s employment with or
termination of employment from the Company or Employee’s service for or other
affiliation with MII or any of its subsidiaries (including the Company) or joint
venture entities, including any such matter arising from the negligence, gross
negligence or reckless, willful or wanton misconduct of any of the Releasees
(together, the “Released Claims”); provided, however, that this Release does not
apply to, and the Released Claims do not include: (i) any claim for
indemnification (including under MII’s or the Company’s organizational documents
or insurance policies) arising in connection with an action instituted by a
third party against MII or the Company or any of their affiliates or Employee,
in his capacity as an officer, director, manager, employee, agent or other
representative of MII or the Company or any of their affiliates; (ii) any claims
for vested benefits under the Company’s 401(k) plan or vested benefits under the
McDermott International, Inc. Director and Executive Deferred Compensation Plan;
(iii) any claims relating to Employee’s eligibility to continue participating in
health coverage currently available to Employee in accordance with the U.S.
Consolidated Omnibus Reconciliation Act, subject to the terms, conditions and
restrictions of that Act; (iv) any claim arising from any breach or failure by
the Company to perform any provision of the Separation Agreement; or (v) any
claim for worker’s compensation benefits or any other claim that cannot be
waived by a general release.

(b) Release to be Full and Complete; Waiver of Claims, Rights and Benefits.
Employee intends this Release to cover any and all such Released Claims, whether
they are contract claims, equitable claims, fraud claims, tort claims,
discrimination claims, harassment claims, whistleblower or retaliation claims,
personal injury claims, constructive or wrongful discharge claims, emotional
distress claims, pain and suffering claims, public policy claims, claims for
debts, claims for expense reimbursement, wage claims, claims with respect to any
other form of compensation, claims for attorneys’ fees, other claims or any
combination of the foregoing, and whether they may arise under any employment
contract (express or implied), policies, procedures, practices or by any acts or
omissions of any of the Releasees or whether they may arise under any state,
local or federal law, statute, ordinance, rule or regulation, including all
Texas employment discrimination laws, the Texas Commission on Human Rights Act,
the Texas Labor Code, all U.S. federal discrimination laws, the U.S. Age
Discrimination in Employment Act of 1967, the U.S. Employee Retirement Income
Security Act of 1974, Title VII of the U.S. Civil Rights Act of 1964, the U.S.
Civil Rights Act of 1991, the U.S. Rehabilitation Act of 1973, the U.S.
Americans with Disabilities Act of 1990, the U.S. Equal Pay Act, the U.S.
National Labor Relations Act, the U.S. Fair Labor Standards Act, the U.S. Older
Workers Benefit Protection Act, the U.S. Worker Adjustment and Retraining
Notification Act, the U.S. Family and Medical Leave Act, the U.S. Sarbanes-Oxley
Act of 2002 or common law, without exception. As such, it is expressly
acknowledged and agreed that this Release is a general release, representing a
full and complete disposition and satisfaction of all of the Company’s and any
Releasee’s real or alleged legal obligations to Employee, with the only
exceptions being as expressly stated in the proviso to Section 1(a) hereof.
Employee understands and agrees, in compliance with any law, statute, ordinance,
rule or regulation which requires a specific release of unknown claims or
benefits, that this Release includes a release of unknown claims, and Employee
hereby expressly waives and relinquishes any and all Released Claims and any
associated rights or benefits that Employee may have, including any that are
unknown to Employee at the time of the execution this Release.



--------------------------------------------------------------------------------

Section 2. Certain Representations and Acknowledgements of Employee. Employee
represents and warrants that: (i) Employee is the sole and lawful owner of all
rights, titles and interests in and to all Released Claims; and (ii) Employee
has the fully legal right, power, authority and capacity to execute and deliver
this Release. Employee acknowledges that Employee has been given a reasonable
period of time, not less than twenty-one (21) days, within which to consider
this Release and has been advised to discuss the terms of this Release with
legal counsel of Employee’s own choosing. Employee represents that Employee has
relied on Employee’s own knowledge and judgment and on the advice of independent
legal counsel of Employee’s choosing and has consulted with such other
independent advisors as Employee and Employee’s counsel deemed appropriate in
connection with Employee’s review of this Release. Based on Employee’s review,
Employee acknowledges that Employee fully and completely understands and accepts
all the terms of this Release and their legal effects, and Employee is entering
into this Release voluntarily and of Employee’s own free will, with full
consideration of any and all rights which Employee may currently have. Employee
further acknowledges that Employee is not relying on any representations or
statements made by the Company or any other Company Entity, or by any of their
respective officers, directors, employees, affiliates, agents, attorneys or
other representatives, regarding this Release, except to the extent such
representations are expressly set forth in the Separation Agreement. Employee
also acknowledges that Employee is not relying upon a legal duty, if one exists,
on the part of the Company or any other Company Entity, or any of their
respective officers, directors, employees, subsidiaries, affiliates, agents,
attorneys or other representatives, to disclose any information in connection
with the execution of this Release or its preparation, it being expressly
understood that Employee shall never assert any failure to disclose information
on the part of any such person or entity as a ground for challenging this
Release or any provision hereof.

Section 3 Covenant Not to Sue. Employee expressly agrees that neither Employee
nor any person acting on Employee’s behalf will file or bring or permit to be
filed or brought any lawsuit or other action before any court, agency or other
governmental authority for legal or equitable relief against any of the
Releasees involving any of the Released Claims. In the event that such an action
is filed against any of the Releasees, Employee agrees that such Releasees are
entitled to legal and equitable remedies against Employee, including an award of
attorney’s fees. However, it is expressly understood and agreed that the
foregoing sentence shall not apply to any charge filed by Employee with the
Equal Employment Opportunity Commission or to any action filed by Employee that
is narrowly limited to seeking a determination as to the validity of this
Release and enforcement hereof. Should Employee file a charge with the Equal
Employment Opportunity Commission, or should any governmental entity, agency or
commission file a charge, action, complaint or lawsuit against any of the
Releasees based on any Released Claim, Employee agrees not to seek or accept any
resulting monetary relief or award whatsoever.

Section 4. Parties in Interest. This Release is for the benefit of the Company
and each of the other Released Parties and shall be binding on the undersigned
and his heirs, successors and assigns.



--------------------------------------------------------------------------------

Section 5. Amendment; Revocation. This Release may not be clarified, modified,
changed or amended except in writing signed by the undersigned and the Company.
Notwithstanding any other provision in this Release to the contrary, Employee
may revoke this Release, in writing, for up to seven (7) days following the date
of Employee’s execution of this Release, by delivering a written notice of
Employee’s revocation of this Release to the Company. Any such notice of
revocation shall be (i) addressed to the General Counsel of the Company at its
offices at 757 N. Eldridge Parkway, Houston, Texas 77079 or via facsimile or
email (facsimile number: (281) 870-5755; email address:
lkhinrichs@mcdermott.com); and (ii) deemed given, delivered and effective on the
earliest of: (a) in the case of delivery by facsimile or email, on the date of
transmission, if such notice is delivered, and confirmation of receipt is
received, by Employee, prior to 5:00 p.m. (Central Time) on a business day, and,
otherwise, on the first business day after the date of transmission (provided
that Employee has received confirmation of receipt of such transmission);
(b) one (1) business day after when sent, if sent by nationally recognized
overnight courier service (charges prepaid); or (c) upon actual receipt.

Section 6. Severability. If any provision of this Release is held to be illegal,
invalid or unenforceable under applicable law, that provision shall be severable
and this Release shall be construed and enforced as if that illegal, invalid or
unenforceable provision never comprised a part hereof, and the remaining
provisions of this Release shall remain in full force and effect and shall not
be affected by the illegal, invalid or unenforceable provision, and there shall
be added automatically as part of this Release a provision as similar in its
terms to such illegal, invalid or unenforceable provision as may be possible and
be legal, valid and enforceable.

Section 7. Section Headings. Titles and headings to Sections and subsections
hereof are for the purpose of reference only and shall in no way limit, define
or otherwise affect the provisions of this Release.

Section 8. Applicable Law; Venue. This Release shall be interpreted and
construed in accordance with the substantive laws of the State of Texas, without
giving effect to any conflicts of laws provisions thereof that would result in
the application of the laws of any other jurisdiction. THE EXCLUSIVE VENUE FOR
THE RESOLUTION OF ANY DISPUTE RELATING TO THIS RELEASE (EXCEPT FOR ANY DISPUTE
THAT MAY BE SUBJECTED TO ARBITRATION BY MUTUAL AGREEMENT OF THE PARTIES HERETO
AFTER THE DATE HEREOF) SHALL BE IN THE STATE AND FEDERAL COURTS LOCATED IN
HARRIS COUNTY, TEXAS AND THE PARTIES HEREBY EXPRESSLY CONSENT TO THE
JURISDICTION OF THOSE COURTS.

[Signature Page Follows]



--------------------------------------------------------------------------------

EMPLOYEE HAS READ THE FOREGOING RELEASE. EMPLOYEE FULLY UNDERSTANDS THE TERMS OF
THIS RELEASE AND THAT HE MAY BE WAIVING SIGNIFICANT LEGAL RIGHTS BY EXECUTING
IT, AND EMPLOYEE HAS VOLUNTARILY EXECUTED THIS RELEASE ON THE DATE WRITTEN
BELOW, SIGNIFYING THEREBY HIS ASSENT TO, AND WILLINGNESS TO BE BOUND BY, ITS
TERMS:

 

Date:    July 5, 2016   

/s/ Stephen L. Allen

   Stephen L. Allen

Before me, a Notary Public in and for Harris County, Texas, personally appeared
the above-named Mr. Stephen L. Allen, who acknowledged that he executed the
foregoing instrument for the purposes and consideration therein expressed, and
acknowledged the same to be his free act and deed.

IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal, in the
County of Harris and State of Texas, this 5th day of July, 2016.

 

/s/ Robert E. Stumpf

NOTARY PUBLIC



--------------------------------------------------------------------------------

EXHIBIT C

CONSULTING SERVICES

TERMS AND CONDITIONS

For the avoidance of doubt, any capitalized terms not defined in this Exhibit C
shall have the meanings ascribed to such terms in the Separation Agreement.

 

1. Description of Services. As requested by the MII or the Company,
Mr. Stephen L. Allen (“Consultant”) shall serve as a special consultant
furnishing advice, consultation and related services including, but not limited
to, special assignments as determined by Andrew Leys.

 

2. Status. During the Consulting Period, Consultant shall be an independent
contractor and shall not be an employee of MII, the Company or any of the other
Company Entities. None of the Company Entities shall be entitled to exercise
supervision over the details or methods of performance by Consultant hereunder
or to require adherence to specific procedures in performing services hereunder,
other than procedures or policies to the extent applicable to all independent
contractors and consultants of the Company Entities on a general basis,
including the most recent McDermott International, Inc. Code of Business
Conduct. Except as provided herein, Consultant shall not be subject to rules or
regulations applicable to employees of the Company Entities or any established
work schedule or routine or other supervision of or direction by any of the
Company Entities, as to hours worked or otherwise; provided, however, that all
services rendered hereunder shall be so rendered in a diligent, prudent and
competent manner and to the satisfaction of MII and the Company. Consultant
shall not have authority to obligate any of the Company Entities to any
agreement or to exercise any supervision or direction over any employees of any
of the Company Entities. Since Consultant is not an employee of the Company,
Consultant is not hereby entitled to participate in any of the Company’s
employee benefit plans, programs or arrangements; provided, however, the
retirement and other payments or benefits that Consultant may be entitled to as
a result of previous employment with the Company shall continue uninterrupted in
accordance with the terms and conditions of each respective benefit plan or
arrangement.

 

3.

Compensation. Consultant’s individual contact shall be Andrew Leys or his
designee, who shall be responsible for transmitting requests for such advice and
consultation from the Company Entities where necessary to enable Consultant to
carry out Consultant’s responsibilities hereunder. During the Consulting Period,
the Company agrees to pay Consultant $200 per hour (“Consulting Fees”). The
Company also agrees to reimburse Consultant for reasonable costs and expenses of
airfare and other travel, meals and lodging actually incurred by Consultant in
performance of consulting services hereunder, in accordance with the
then-operative and applicable policies of MII and the Company, and reasonable
administrative costs, such as costs for telephone calls, internet usage,
printing, etc., necessarily incurred by Consultant in rendering consulting
services hereunder, but not any other fees, costs, or expenses. Consultant shall
submit a statement for each month in which consulting services are rendered,
showing costs, expenses and days worked with respect to services rendered during
such month, along with documentation substantiating expenses for which
reimbursement is sought. The



--------------------------------------------------------------------------------

  Company agrees to remit to Consultant the appropriate amount promptly
following receipt of such statements. All fees and expense reimbursement shall
be payable without deductions for federal income, social security, Medicare or
any other taxes whatsoever. Consultant will be responsible for income or other
taxes assessed on Consultant’s receipt of fees and expense reimbursements from
the Company.

 

4. Security and Non-Disclosure of Information. Consultant shall be responsible
for, and bear the expense of, compliance with governmental laws and regulations
applicable to the procurement, utilization or production of information in
connection with the furnishing of services hereunder. Consultant agrees that,
during the Consulting Period, Consultant will refrain from performing any act or
engaging in any course of conduct which has or may reasonably have the effect of
demeaning the name or business reputation of the Company or affects adversely or
may reasonably affect adversely the Company’s best interests, economic or
otherwise. Consultant also acknowledges that applicable securities laws prohibit
the trading of Company securities while in possession of any material non-public
information, including information concerning the financial condition, results
of operations, business or prospects of MII and its subsidiaries.

 

5. Property and Information. All property and information, including but not
limited to reports, findings, recommendations, plans, data, and memoranda of
every description, and all copies thereof, furnished to Consultant or developed
in the course of or relating to the services rendered hereunder shall be the
property of the applicable Company Entities, and Consultant shall not retain
copies of any such matter or material. Consultant agrees that all inventions,
discovery or improvements (whether patentable or not) made or conceived by
Consultant are and will remain the sole property of the applicable Company
Entities, and Consultant further agrees to assist the applicable Company
Entities in obtaining patents in their names covering any such inventions,
discoveries or improvements.

 

6. Law. Consultant will comply with all applicable laws and regulations in the
course of Consultant’s activities on behalf the Company Entities.

 

7. Code of Business Conduct. Consultant expressly acknowledges that Consultant
has received and reviewed the most recent McDermott International, Inc. Code of
Business Conduct, and Consultant will conform Consultant’s activities undertaken
for or on behalf of the Company Entities consistent with the principles of the
highest ethical behavior as described therein.

 

Signature:  

/s/ Stephen L. Allen

  Date:  

6/28/2016

        Stephen L. Allen    

 

8. Reports. Consultant agrees that, upon request, Consultant will file periodic
reports on Consultant’s activities on behalf the Company Entities.

 

9. Indemnity. The Company agrees to protect, hold harmless, defend, and
indemnify Consultant from and against any and all claims, suits, and demands, of
any kind whatsoever, by whomsoever asserted, as a result of, or arising from,
the consulting services provided by Consultant under this Agreement to the
Company Entities; provided, however, that the Company shall have no liability or
responsibility under this provision for any such claim, suit, or demand
resulting from the gross negligence or intentional misconduct of Consultant.



--------------------------------------------------------------------------------

10. Conflict of Interest. Consultant agrees that Consultant is not presently
engaged and will not engage during the term of this Consulting Agreement in any
activity which might reasonably create a conflict of interest between Consultant
and any of the Company Entities or which might reasonable and adversely affect
Consultant’s judgment with respect to the business of the Company Entities.
Consultant further agrees that Consultant will accept no payment from any
competitor or supplier of materials or services, customer, borrower, or lender
of the Company Entities.

 

11. Consulting Period. The Consulting Period shall begin on July 1, 2016 and
continue through July 1, 2017, unless terminated earlier by Consultant upon
fifteen (15) days advance written notice to the Company or extended by the
mutual written agreement of the Company and Consultant. The Consulting Period
will be terminated without further liability or obligation on the part of the
Company should Consultant breach any of the terms or covenants of this Agreement
(including this Exhibit C).